Citation Nr: 0603993	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  05-03 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a left ear hearing 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He also served in a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the RO.

By a decision entered in February 2005, the RO, among other 
things, denied service connection for a disability manifested 
by acid reflux.  The veteran filed a notice of disagreement 
with respect to that determination in March 2005, and the RO 
furnished him a statement of the case in May 2005.  However, 
no substantive appeal as to that issue has thus far been 
received.  Inasmuch as an appeal of that issue has not been 
perfected, the Board will not address the issue presently.  
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 20.202.


FINDINGS OF FACT

1.  The veteran has a current left ear hearing disability; 
however, it cannot be medically attributed to any injury or 
disease during active military service.

2.  A sensorineural hearing disability of the left ear is not 
shown to have been manifested during the one-year period 
following the veteran's separation from active duty.


CONCLUSION OF LAW

The veteran does not have a left ear hearing disability that 
is the result of disease or injury incurred in or aggravated 
by active military service; a sensorineural hearing 
disability of the left ear may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
established for left ear hearing loss.  He maintains that his 
current difficulties can be attributed to acoustic trauma in 
service.  He says that he had over 2000 hours of flight time 
as an air ambulance attendant in a UH-1 helicopter.  He also 
says that he was exposed to noise from various weapons on the 
firing range.

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of August 2003 and July 2005 letters to the veteran.  
The letters informed the veteran of the evidence required to 
substantiate his claim, and of his and VA's respective duties 
for obtaining evidence.  The letters also requested that he 
send any medical reports he had, as well as any other 
evidence in his possession that pertained to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  In the 
present case, the August 2003 notice was, in fact, sent 
before the RO issued its initial unfavorable decision on the 
veteran's claim in December 2003.  Accordingly, there is no 
issue in this case with respect to the timing of the notice.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded a VA 
audiology examination in connection with the current appeal, 
and a medical opinion has been obtained as to the likelihood 
that his left ear hearing loss can be attributed to his 
active military service.  His service medical records have 
been obtained, as have records of his VA treatment, and he 
has not identified, and/or provided releases for, any other 
relevant evidence that exists and can be procured.  No 
further development action is necessary.

II.  The Merits of the Veteran's Claim

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2005).  
Regulation provides that if a disease is shown to be chronic 
in service, so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2005).

If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active duty, the condition may be 
presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 C.F.R. §§ 3.307, 3.309 (2005).  Moreover, if a hearing 
disability was not manifested during service, or to a degree 
of 10 percent or more during the one-year period following 
separation from active duty, service connection may 
nevertheless be established for the disability if evidence 
otherwise shows that the disability is causally related to 
injury or disease in service.  See, e.g., Henlsey v. Brown, 5 
Vet. App. 155 (1993).

In the present case, the veteran's service medical records 
show that he underwent audiometric testing on 14 occasions 
between October 1977 and June 1991.  On two of those 
occasions, in November 1986 and May 1987-when the veteran 
was in the Army National Guard-testing produced data 
indicative of a hearing disability (i.e., an auditory 
threshold of 40 decibels at 4000 Hertz).  See 38 C.F.R. 
§ 3.385 (2005) (indicating that, for VA purposes, impaired 
hearing is considered to be a "disability" only if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 26 
decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  On all 
subsequent in-service testing, to include testing performed 
by the National Guard in April 1988, April 1989, May 1990, 
and June 1991-and testing performed in April 1991, at the 
conclusion of his period of active duty-no such disability 
was demonstrated.  The earliest post-service evidence of a 
left ear hearing disability consists of the report of an 
October 2003 VA examination.  Following an examination of the 
veteran and a review of the claims file, the VA audiologist 
opined, in pertinent part, that it was unlikely that the 
veteran's current left ear hearing loss began during military 
service.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a left ear hearing disability.  
Although the veteran asserts that his left ear hearing loss 
can be attributed to acoustic trauma in service, the record 
does not establish that he has the medical training necessary 
to offer competent opinions on matters of medical diagnosis 
or etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  As noted above, 
in-service audiometric testing in November 1986 and May 1987 
produced results indicative of a hearing "disability," as 
VA defines that term.  Notably, however, no such disability 
was demonstrated on multiple, in-service tests conducted in 
April 1988, April 1989, May 1990, April 1991, and June 1991.  
Accordingly, the hearing "disability" identified in 
November 1986 and May 1987 cannot be properly characterized 
as "chronic."  Indeed, as noted above, a VA audiologist has 
specifically opined that it is unlikely that the veteran's 
current left ear hearing loss began in service.  Under the 
circumstances-given the normal findings on multiple in-
service examinations after May 1987, and the uncontradicted 
medical opinion from the VA audiologist-the Board must 
conclude that the greater weight of the evidence is against 
the veteran's claim.  Service connection for a left ear 
hearing disability is therefore denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


